                Case 2:19-cr-00131-MCE Document 60 Filed 03/04/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00131 MCE
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   DARIUSH NIKNIA, and                                 DATE: March 11, 2021
     RICHARD LANT,                                       TIME: 10:00 a.m.
15                                                       COURT: Hon. Morrison C. England, Jr.
                                  Defendants.
16

17

18         1.       By previous order, this matter was set for status on March 11, 2021. On January 22,

19 2021, the Court, on its own motion, continued the status conference until March 18, 2021. ECF No. 58.

20         2.       By this stipulation, defendants now move to continue the status conference until June 3,

21 2021, and to exclude time between March 11, 2021, and June 3, 2021, under Local Code T4.

22         3.       The parties agree and stipulate, and request that the Court find the following:

23                  a)     The government has produced over 5,000 Bates-labeled pages of discovery which

24         includes investigative reports; bank and financial record; email communications, some of which

25         are written in Farsi; reports of interviews, and audio recordings of the defendants’ statements.

26                  b)     Counsel for defendants desire additional time continue defense investigation,

27         review discovery, conduct research, meet and confer with their respective clients regarding the

28         evidence and defense strategy, and to otherwise prepare for trial in the event that this matter is


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00131-MCE Document 60 Filed 03/04/21 Page 2 of 3


 1        not otherwise resolved. In addition, counsel for defendant Niknia has further relayed that the

 2        Covid-19 pandemic continues to prevent her from meeting with her client in person, and

 3        that because of logistical difficulties (compounded by the need for a Farsi interpreter, which is

 4        not readily available), the case cannot effectively be discussed via phone or videoconference.

 5               c)      Counsel for defendants believe that failure to grant the above-requested

 6        continuance would deny them the reasonable time necessary for effective preparation, taking into

 7        account the exercise of due diligence.

 8               d)      The government does not object to the continuance.

 9               e)      Based on the above-stated findings, the ends of justice served by continuing the

10        case as requested outweigh the interest of the public and the defendant in a trial within the

11        original date prescribed by the Speedy Trial Act.

12               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13        et seq., within which trial must commence, the time period of March 11, 2021 to June 3, 2021,

14        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

15        because it results from a continuance granted by the Court at defendant’s request on the basis of

16        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

17        of the public and the defendant in a speedy trial.

18                THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00131-MCE Document 60 Filed 03/04/21 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: March 3, 2021                                      PHILLIP A. TALBERT
 7                                                             Acting United States Attorney
 8
                                                               /s/ SHELLEY D. WEGER
 9                                                             SHELLEY D. WEGER
                                                               Assistant United States Attorney
10

11
     Dated: March 3, 2021                                      /s/ CHRISTINA SINHA
12                                                             CHRISTINA SINHA
13                                                             Counsel for Defendant
                                                               DARIUSH NIKNIA
14

15
     Dated: March 3, 2021                                      /s/ JESS MARCHESE
16                                                             JESS MARCHESE
                                                               Counsel for Defendant
17                                                             RICHARD LANT
18

19                                                     ORDER

20          IT IS SO ORDERED.
21 Dated: March 3, 2021

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
